DOCUMENTS UNDERCase
                 SEAL3:19-cr-00105-RS Document                     9 Filed 03/11/19
                                                                         TOTAL       Page
                                                                               TIME (m ins): 1 of
                                                                                                6M1
M AGISTRATE JUDGE               DEPUTY CLERK                                      REPORTER/FTR
M INUTE ORDER                  Karen L. Hom                                       FTR 9:45-9:51
MAGISTRATE JUDGE                DATE                                              NEW CASE          CASE NUMBER
JOSEPH C. SPERO                            March 11, 2019                                          19-cr-00105-RS-1
                                                      APPEARANCES
DEFENDANT                                  AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                   PD.       RET.
Erick Schoenwisner                          79      N        P       Randy Sue Pollock                    APPT.
U.S. ATTORNEY                              INTERPRETER                           FIN. AFFT             COUNSEL APPT'D
Tom Moore for Jose Olivera                 NA                                    SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER               DEF ELIGIBLE FOR             PARTIAL PAYMENT
                             Brad Wilson                             APPT'D COUNSEL               OF CJA FEES
                                        PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR              PRELIM HRG       MOTION           JUGM'T & SENTG                         STATUS
      1M                                                                                                    TRIAL SET
       I.D. COUNSEL                ARRAIGNMENT              BOND HEARING          IA REV PROB. or           OTHER
                                 5M                                               or S/R
       DETENTION HRG               ID / REMOV HRG           CHANGE PLEA           PROB. REVOC.              ATTY APPT
                                                                                                            HEARING
                                                     INITIAL APPEARANCE
         ADVISED                 ADVISED                 NAME AS CHARGED            TRUE NAME:
         OF RIGHTS               OF CHARGES              IS TRUE NAME
                                                        ARRAIGNM ENT
       ARRAIGNED ON                 ARRAIGNED ON             READING W AIVED              W AIVER OF INDICTMENT FILED
       INFORMATION                  INDICTMENT               SUBSTANCE
 Superseding Felony                                       RELEASE
      RELEASED            ISSUED                     AMT OF SECURITY        SPECIAL NOTES              PASSPORT
      ON O/R              APPEARANCE BOND            $ 50,000 p/r                                      SURRENDERED
                                                                                                       DATE:
PROPERTY TO BE POSTED                            CORPORATE SECURITY                      REAL PROPERTY:
    CASH    $


      MOTION            PRETRIAL                 DETAINED        RELEASED      DETENTION HEARING             REMANDED
      FOR               SERVICES                                               AND FORMAL FINDINGS           TO CUSTODY
      DETENTION         REPORT                                                 W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                             PLEA
    CONSENT                      NOT GUILTY                 GUILTY                 GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                  CHANGE OF PLEA             PLEA AGREEMENT         OTHER:
    REPORT ORDERED                                          FILED
                                   ID Counsel           CONTINUANCE
TO:                                ATTY APPT               BOND                  STATUS RE:
4/2/19 (prev. set)                 HEARING                 HEARING               CONSENT                  TRIAL SET

AT:                                SUBMIT FINAN.            PRELIMINARY          CHANGE OF                STATUS
                                   AFFIDAVIT                HEARING              PLEA
2:30 PM                                                     _____________
BEFORE HON.                        DETENTION                ARRAIGNMENT           MOTIONS                 JUDGMENT &
                                   HEARING                                                                SENTENCING
Seeborg                                                                                                Status re:
         TIME W AIVED              TIME EXCLUDABLE          IDENTITY /           PRETRIAL                 PROB/SUP REV.
                                   UNDER 18 § USC           REMOVAL              CONFERENCE               HEARING
                                   3161                     HEARING
                                                 ADDITIONAL PROCEEDINGS
Dft shall report to USM for processing.

cc: CL
                                                                                         DOCUMENT NUMBER:
